DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 23 July 2020.
Claims 3, 4, 7, 9, 10, 12, 13 have been amended and are hereby entered.
Claims 1-15 are currently pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Claim Objections
Claims1-15 are objected to because of the following informalities:  
Claims 1-14 recite “Method for…” or “Method according to claim…” within the preamble of the claim.  The examiner recommends amending to recite “A method for…” and “The method according to claim…”.
Claim 15 recites “System for...” within the preamble of the claim.  The examiner recommends amending the claim to recite “A system for...”  
Claim 3, recites “stored static environment feature from an environment data source is transformed from a first coordinate system in a second coordinate system” in lines 2-4.  The examiner believes this should be replaced with “stored static environment feature from an environment data source is transformed from a first coordinate system to a second coordinate system.  A similar recitation is found in claim 4 and should also be replaced similarly.  
Claim 3 is a method claim, however the claim recites “wherein the stored static environment feature….is transformed….” The examiner recommends amending the claim to recite “transforming…” or something similar to recite a method step to clarify that is reciting a method and not an apparatus.  
Appropriate correction is required.

Claim Interpretation
The examiner notes that claim 1, 10, and 15 include contingent limitations of “if” and “optionally”.  Further, the examiner notes that claims 1-13 depend from claim 10 and appear to only occur if an inconsistency is determined. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP § 2143.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surrounding" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vehicle" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 7, line 2, claim 8, lines 3-4, claim 9, line 5, claim 12, line, claim 14, line 2, claim 14, line 4, claim 15, line 4-5 have similar recitations are and rejected for the same reason.
Claim 1 recites the limitation "a processing entity" in lines 11-12.  Claim 1, line 5 also recites “a processing entity”.  It is unclear if this is the same or a different processing entity as that recited in line 5. 
Claim 1 recites the limitation "comparing processed sensor information” in line 17.  It is unclear if this referring to the previously recited “processed sensor information” in line 14.  If so, then the examiner recommends amending the claim to recite “comparing said processed sensor information”.  Claim 1, line 19, Claim 1, line 22, Claim 1, line 27, claim 6, line 2, claim 9, line 2, claim 15, line 14, Claim 15, line 19 have the same recitation and are rejected for the same reasons.  
Claim 1 recites the limitation "a stored static environment feature” in line 20.  It is unclear if this referring to the previously recited “stored static environment feature” in line 15 and lines 17-18.  If so, then the examiner recommends amending the claim to recite “said processed stored static environment feature” or “said at least one stored static environment feature”.  Claim 1, line 23, claim 3, line 2, claim 15, line 15 and claim 15, line 20 (when claim 15, line 12 recites “said stored…” and line 10 recites “at least one stored…”) have similar recitations and are rejected for the same reasons.  
Claim 1 recites “an inconsistency” in line 22.  Claim 1, line 19 also recites “an inconsistency”.  It is unclear if this is the same or a different inconsistency as that recited in line 19. Claim 10, line 2, claim 10, line 7, claim 15, line 19 have similar recitations and are rejected for the same reasons. 
Claim 1 recites “the comparison result” in line 26. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “an environment data source” in line 3. Claim 1, line 16 also recites “an environment data source”.  It is unclear if this is the same or a different environment data source as that recited in claim 1, line 16. 
Claim 4 recites “received sensor information” in line 2-3.  It is unclear if this is the same received sensor information as that recited in claim 1, line 13 and line 10.  Claim 5, line 2 has a similar recitation and is rejected for the same reasons. 
Claim 5 recites “static environment features” in line 4.  It is unclear if these are the same static environment features recited in claim 1, line 8. 
Claim 8 recites “fused information” in lines 1-2.  It is not clear if this is the same information or different information than that recited in claim 7.  
Claim 8 recites “the location” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a machine learning algorithm” in line 3.  Claim 1, from which claim 10 depends, also recites “a machine learning algorithm” in line 25.  It is not clear if this is the same or different machine learning algorithm as that recited in claim 1.  Claim 13 recites a similar limitation and is rejected for the same reasons.
Claim 11 recites “training information” in lines 1-2.  Claim 10, from which claim 11 depends also recites “training information”.  It is not clear if this is the same or different training information as that recited in claim 10. A similar recitation is in claim 13, line 4 and is rejected for the same reasons.  A similar recitation is in claim 13 and is rejected for the same reasons.  
Claim 11 recites “filtered/validated training samples”.  It is not clear what is required by “filtered/validated training samples”.  The examiner notes that the claim recites that the training information may be filtered or validated and could result in filtered or validated results.  The claim has been examined accordingly.  
Claim 12 recites a “model training entity” in line 2.  Claim 10, from which claim 12 depends, recites “a model training entity” in lines 3-4.  It is unclear if they are the same or different model training entity.  A similar recitation is in claim 13 and is rejected for the same reasons.  
Claim 13 recites “wherein model training entity (5) modifies said detection algorithm using a machine learning algorithm based on training information, specifically, based on filtered/validated training samples.”  It is unclear what is required by this claim.  For example, it is not clear if it is required that the machine learning be modified based on the filtered/validated samples”.  
Claim 14 recites “detection algorithm” in line 3.  Claim 1 recites “a detection algorithm”.  It is unclear if the detection algorithm of claim 14 is the same or different as that recited in claim 1.  
Claim 15 recites the limitation "the surrounding" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “said stored static environment feature” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “processed sensor information” in line 12. There is insufficient antecedent basis for this limitation in the claim. A similar recitation is in claim 15, line 18 and is rejected for the same reasons.  
	
Claims 2-14 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
The claims are replete with indefiniteness issues.  While the examiner has attempted to identify all of them, any newly identified 112(a)/(b) rejections will not be considered a new basis of rejection because the Applicant initial submission has significant errors which cause the claims to be difficult to examine.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollach et al (US PG Pub. 2018/0068206, provided in the IDS hereinafter "Pollach") in view of Rusignola et al. (US PG Pub. 2020/0363215, hereinafter "Rusignola").
Regarding claim 1, Pollach disclose the method for improving detection capabilities of a detection algorithm of a driving assistance system (see at least Pollach ¶15 “Disclosed herein are techniques for object recognition and classification for use in vehicles that include advanced driver assistance and autonomous driving systems.”), the method comprising the steps of: 
 providing a vehicle-based driving assistance system comprising a processing entity implementing a detection algorithm for providing detection results, the driving assistance system comprising at least one sensor (2) for detecting static environment features in the surrounding of the vehicle (3) (S10) (see at least Pollach, Figure 1,  autonomous driving system 100, sensor system 110, ¶63 “FIG. 6 illustrates an example block diagram for object recognition and classification according to various examples. Data from sensor modalities and/or external data sources are provided to a machine learning unit 600 (e.g., a system executing a machine learning algorithm or method). The machine learning unit 600 uses the data to recognize and/or classify an object. Data from or associated with sensor modalities (e.g., multi-level and multi-sensor data) may include, for example, raw sensor data 610, fused data 620, low level image features 630, high level data 640, data from external sources 650, and/or other relevant data.”, ¶79 “As seen in FIG. 8, the computing device 801 includes a computing unit 803 with a processing unit 805 and a system memory 807); 
receiving sensor information regarding a static environment feature from the sensor (2) at a processing entity (4) of the vehicle (3) (511) (see at least Pollach Figure 7 and ¶66, 67 “The detected event may include image data resembling a partially occluded circle. …The data can include raw sensor data 610, such as raw image data including pixels resembling a portion of circle, radar cross section data resembling a street sign, and lidar reflection data indicating the object is metal, fused sensor data 620, image features 630, high level data 640, and/or other relevant data”)
processing said received sensor information, thereby obtaining processed sensor information (S12) (see at least Pollach ¶46-48, and 50 “Fused data 420 can include processed data collected from and/or that could be collected from one or more sensors” and “High level data 440 may include smart sensor object-level data, preprocessed data, tracked objects, and/or other processed data. Smart sensor object-level data can include data that is related to the attributes of an object that has been classified by one or multiple sensors.”)
 receiving at least one stored static environment feature from an environment data source (S13) (see at least Pollach ¶ 40 “The analysis system 340 can include a localization unit 342 to receive the environmental model 315 and map data 331, for example, from the memory system 330. …The map data 331 can include features, such as roadways, signs, traffic signals, transit crossings, pedestrian crossings, buildings, trees, structures, terrain gradients, topographical edges, or like” and ¶¶50-52 “External data 450 can include data from external sources, such as V2X data sources, the Internet, servers associated with an autonomous driving platform, and/or any other source. In one example, data from a V2X data source may include the location, appearance, and/or trajectory of another vehicle as reported by that vehicle over a vehicle-to-vehicle communication system” ); 
comparing processed sensor information with said stored static environment feature (S14) (see at least Pollach Figure 3, and ¶41 “The localization system 342 can correlate data or annotations in the annotated environmental model 332 to landmarks or objects in the map data 331. In some embodiments, the localization system 342 can access the annotated environmental model 332 from the memory system 330 or receive them directly from the measurement integration system 310 and/or the object detection system 320. The correlation between the map data 331 and the annotated environmental model 332 can identify a vehicle location 344 describing a position of the vehicle relative to the map data 331. The localization system 342 can output the vehicle location 344, which, in some embodiments, can be stored by the memory system 330 as another annotation to the annotated environmental model 332.” The examiner interprets the correlation of data to correspond to comparison of data.  And ¶54 “As discussed below, a fingerprint generated on the basis of multi-sensor multi-level data may be useful for identifying a pedestrian that is viewed from a new angle, a pedestrian that is partially obscured by another object, or another corner case presentation of a pedestrian. For example, a camera image of an occluded pedestrian may not match an image fingerprint of a pedestrian, but a contemporaneously collected multi-sensor multi-level data of the occluded pedestrian may result in a positive recognition.” And ¶65 “The machine learning unit 600 can use the raw sensor data 610, fused data 620, low level image features 630, high level data 640, data from external sources 650, and/or other data related to a detected event to classify or recognize an object or class of objects associated with the event. Using the techniques described in relation to FIGS. 4 and 5, a previously generated object fingerprint can be utilized to recognize an object or class of objects associated with the event.” Further, the examiner interprets recognizing and classifying objects (matching or not matching) based on the external data sources to also correspond to comparing.); 
determining if an inconsistency between processed sensor information and a stored static environment feature exists (S15) (see at least Pollach, ¶3, “There are situations that are not in the training set and are therefore unknown to the system. These are called corner cases. For example, a to-be-detected object could be viewed from a new angle, partially occluded by another object, dimly illuminated, and/or otherwise obscured.” ¶15 “As opposed to evaluating data from a single modality (e.g., just raw image data), evaluating data from multiple modalities may result in faster matches because multiple types of data (e.g., multiple types of sensor data, multiple levels of data, etc.) are evaluated. This benefit is particularly apparent in recognizing corner cases, such as occluded, dimly lit, or otherwise obscured objects” and ¶54 “As discussed below, a fingerprint generated on the basis of multi-sensor multi-level data may be useful for identifying a pedestrian that is viewed from a new angle, a pedestrian that is partially obscured by another object, or another corner case presentation of a pedestrian. For example, a camera image of an occluded pedestrian may not match an image fingerprint of a pedestrian, but a contemporaneously collected multi-sensor multi-level data of the occluded pedestrian may result in a positive recognition.”) and; 
- if an inconsistency between processed sensor information and a stored static environment feature is determined, modifying the detection algorithm based on a machine-learning algorithm by providing training  information derived from the comparison result of  processed sensor information with said stored static environment feature to said machine-learning algorithm (S16) (see at least Pollach, ¶¶53,54 Fused data 420 from multiple sensors that is indicative of the size of the pedestrian, positions of the pedestrian relative to the vehicle, range of speed associated with a pedestrian, and/or other attributes of a pedestrian are provided to the machine learning unit 400. …External data 450 including V2X data and/or other external data are provided to the machine learning unit 400. The input features are used to train the machine learning system 400 to identify a pedestrian. During training, various classifier parameters are generated and continuously updated. A subset of a classifier's parameters can be called a fingerprint of a specific object class if this parameter subset has high relevance for the correct classification of that object class… The machine learning unit is trained on data associated with multiple modalities, and during training, classifier parameters, such as a fingerprint associated with an object, are generated. The classifier parameters are stored, and the classifier parameters can be used to classify multi-modality data associated with a detection event. As discussed below, a fingerprint generated on the basis of multi-sensor multi-level data may be useful for identifying a pedestrian that is viewed from a new angle, a pedestrian that is partially obscured by another object, or another corner case presentation of a pedestrian. For example, a camera image of an occluded pedestrian may not match an image fingerprint of a pedestrian, but a contemporaneously collected multi-sensor multi-level data of the occluded pedestrian may result in a positive recognition” and ¶¶71-73, and 75 “the computing system implementing object tracking can pre-classify the detection event as an object type based on the sensor data from multiple modalities and and/or external data sources. A machine learning approach, such as neural network machine learning, can be used to pre-classify an object associated with the detected event. ….data from multiple sensor modalities are given as an input to a machine learning unit containing one or more object fingerprints. In the event the gathered data is classified to be of a specific object class (within, for example, a certain level of confidence), it may be determined the gathered data corresponds to the object class. The detection event may be classified as that object type…. In some embodiments, the object type in the pre-classification can correspond to another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like. The computing system can annotate the environmental model with the sensor detection event, the fused sensor detection event, and/or the assigned pre-classification of the detection event… sensor data from multiple modalities and/or external sources may be collected over time as the object is tracked. This collected data may be continuously provided and/or provided at intervals to a machine learning unit. And the collected data may be provided as input to the machine learning unit which performs classification, to increase a confidence that the pre-classified tracked object is in fact that object.”).
The examiner notes that Pollach discloses correlating data the processed sensor information with the stored static environment feature, and determining if the processed sensor information matches or does not match an image fingerprint (determined from multi-sensor multi-level data including external data (e.g. map information)).  (see at least Pollach Figure 3, and ¶41 “The localization system 342 can correlate data or annotations in the annotated environmental model 332 to landmarks or objects in the map data 331. In some embodiments, the localization system 342 can access the annotated environmental model 332 from the memory system 330 or receive them directly from the measurement integration system 310 and/or the object detection system 320. The correlation between the map data 331 and the annotated environmental model 332 can identify a vehicle location 344 describing a position of the vehicle relative to the map data 331. The localization system 342 can output the vehicle location 344, which, in some embodiments, can be stored by the memory system 330 as another annotation to the annotated environmental model 332.” The examiner interprets the correlation of data to correspond to comparison of data.  And ¶54 “As discussed below, a fingerprint generated on the basis of multi-sensor multi-level data may be useful for identifying a pedestrian that is viewed from a new angle, a pedestrian that is partially obscured by another object, or another corner case presentation of a pedestrian. For example, a camera image of an occluded pedestrian may not match an image fingerprint of a pedestrian, but a contemporaneously collected multi-sensor multi-level data of the occluded pedestrian may result in a positive recognition.” And ¶65 “The machine learning unit 600 can use the raw sensor data 610, fused data 620, low level image features 630, high level data 640, data from external sources 650, and/or other data related to a detected event to classify or recognize an object or class of objects associated with the event. Using the techniques described in relation to FIGS. 4 and 5, a previously generated object fingerprint can be utilized to recognize an object or class of objects associated with the event.” Further, the examiner interprets recognizing and classifying objects (matching or not matching) based on the external data sources to also correspond to comparing.); 
While the examiner asserts that Pollach discloses “comparing” processed sensor information with said stored static environment feature, in the event that Applicant does not agree with the examiner’s interpretation, the examiner offers the following alternative rejection.  
Rusignola teaches “comparing” sensor information with said stored static environment feature and determining if an inconsistency exists between the sensor information and the stored static environment feature.  (see at least Rusignola ¶¶26 and 39-40 “The map inconsistency service 122 can compare data collected by sensors 104-106 to the authoritative map stored in map database 123.... While data is being captured (302) by the at least one sensor 104-106 of the autonomous vehicle 102, the feature detector 202 can detect (308) features represented in the captured data, and can compare (310) the detected features in the captured data with features represented in the authoritative data, e.g. the authoritative map stored in map database 123.… In some instances, the feature detector 202 will determine (312) that the feature in the captured data is different than the feature represented in the authoritative data. For example, the authoritative data may reflect a lane line at a particular location on a road whereas the captured data might reflect the lane line at a different location on the road.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pollach with the comparing of Rusignola in order to identify possible mismatch between the sensors and the map information to improve the confidence of the data and ultimately safety of the autonomous vehicles. 
Regarding claim 2, the combination of Pollach and Rusignola discloses the method according to claim 1, wherein said stored static environment feature is information extracted from a map and/or is derived from information included in a map (see at least Pollach ¶41 “The localization system 342 can correlate data or annotations in the annotated environmental model 332 to landmarks or objects in the map data 331. In some embodiments, the localization system 342 can access the annotated environmental model 332 from the memory system 330 or receive them directly from the measurement integration system 310 and/or the object detection system 320. The correlation between the map data 331 and the annotated environmental model 332 can identify a vehicle location 344 describing a position of the vehicle relative to the map data 331. The localization system 342 can output the vehicle location 344, which, in some embodiments, can be stored by the memory system 330” and/or Rusignola ¶39 “compare (310) the detected features in the captured data with features represented in the authoritative data, e.g. the authoritative map stored in map database 123….In some instances, the feature detector 202 will determine (312) that the feature in the captured data is different than the feature represented in the authoritative data. For example, the authoritative data may reflect a lane line at a particular location on a road whereas the captured data might reflect the lane line at a different location on the road.”).
Regarding claim 3, the combination of Pollach and Rusignola discloses the method according to claim 1 wherein stored static environment feature from an environment data source is transformed from a first coordinate system in a second coordinate system, said second coordinate system being different to the first coordinate system and being a vehicle coordinate system in order to obtain a vehicle-coordinate-based stored static environment feature (see at least Pollach see Figure 2B environmental coordinate field surrounding vehicle,  ¶¶ 26-27, 33 “In some embodiments, the environmental model 121 can have an environmental coordinate field corresponding to a physical envelope surrounding the vehicle, and the sensor fusion system 300 can populate the environmental model 121 with the raw measurement data 115 based on the environmental coordinate field… Referring to FIG. 2B, an environment surrounding the vehicle 200 can correspond to the environmental coordinate field 220 for the environmental model. The environmental coordinate field 220 can be vehicle-centric and provide a 360 degree area around the vehicle 200… The measurement integration system 310 can include a spatial alignment unit 311 to correlate measurement coordinate fields of the sensors to an environmental coordinate field for the environmental model 315. The measurement integration system 310 can utilize this correlation to convert or translate locations for the raw measurement data 301 within the measurement coordinate fields into locations within the environmental coordinate field. The measurement integration system 310 can populate the environmental model 315 with the raw measurement data 301 based on the correlation between the measurement coordinate fields of the sensors to the environmental coordinate field for the environmental model 315...”)
Regarding claim 4, the combination of Pollach and Rusignola discloses the method according to claim 1, wherein processing received sensor information comprises transforming said received sensor information from a sensor coordinate system in a vehicle coordinate system (see at least Pollach see Figure 2B environmental coordinate field surrounding vehicle,  ¶¶ 26-27, 33 “In some embodiments, the environmental model 121 can have an environmental coordinate field corresponding to a physical envelope surrounding the vehicle, and the sensor fusion system 300 can populate the environmental model 121 with the raw measurement data 115 based on the environmental coordinate field… Referring to FIG. 2B, an environment surrounding the vehicle 200 can correspond to the environmental coordinate field 220 for the environmental model. The environmental coordinate field 220 can be vehicle-centric and provide a 360 degree area around the vehicle 200… The measurement integration system 310 can include a spatial alignment unit 311 to correlate measurement coordinate fields of the sensors to an environmental coordinate field for the environmental model 315. The measurement integration system 310 can utilize this correlation to convert or translate locations for the raw measurement data 301 within the measurement coordinate fields into locations within the environmental coordinate field. The measurement integration system 310 can populate the environmental model 315 with the raw measurement data 301 based on the correlation between the measurement coordinate fields of the sensors to the environmental coordinate field for the environmental model 315.”)
Regarding claim 5, the combination of Pollach and Rusignola discloses the method according to claim 1, wherein processing received sensor information comprises detecting, classifying and/or localizing of static environment features (see at least Pollach ¶46-48, and 50 “Fused data 420 can include processed data collected from and/or that could be collected from one or more sensors…Fused data 420 may include a target position of an object. The target position of an object may represent the location of an object relative to a sensor or other objects (such as a vehicle).” and “High level data 440 may include smart sensor object-level data, preprocessed data, tracked objects, and/or other processed data. Smart sensor object-level data can include data that is related to the attributes of an object that has been classified by one or multiple sensors.”)
Regarding claim 6, the combination of Pollach and Rusignola discloses the method according to claim 5, wherein comparing processed sensor information with said stored static environment feature comprises comparing a detected, classified and/or localized static environment feature with information included in a map, with information derived from a map and/or with information of a road model derived from a map (see at least Pollach as discussed above the examiner interprets the correlation and determining matching as corresponding to comparing thus, Pollach teaches comparing detected, classified/and or localized static environment features, see Pollach  ¶41 “The localization system 342 can correlate data or annotations in the annotated environmental model 332 to landmarks or objects in the map data 331. In some embodiments, the localization system 342 can access the annotated environmental model 332 from the memory system 330 or receive them directly from the measurement integration system 310 and/or the object detection system 320. The correlation between the map data 331 and the annotated environmental model 332 can identify a vehicle location 344 describing a position of the vehicle relative to the map data 331. And ¶54 “As discussed below, a fingerprint generated on the basis of multi-sensor multi-level data may be useful for identifying a pedestrian that is viewed from a new angle, a pedestrian that is partially obscured by another object, or another corner case presentation of a pedestrian. For example, a camera image of an occluded pedestrian may not match an image fingerprint of a pedestrian, but a contemporaneously collected multi-sensor multi-level data of the occluded pedestrian may result in a positive recognition.” And ¶65 “The machine learning unit 600 can use the raw sensor data 610, fused data 620, low level image features 630, high level data 640, data from external sources 650, and/or other data related to a detected event to classify or recognize an object or class of objects associated with the event. Using the techniques described in relation to FIGS. 4 and 5, a previously generated object fingerprint can be utilized to recognize an object or class of objects associated with the event.” Also see at least Rusignola ¶¶ 39-40 “While data is being captured (302) by the at least one sensor 104-106 of the autonomous vehicle 102, the feature detector 202 can detect (308) features represented in the captured data, and can compare (310) the detected features in the captured data with features represented in the authoritative data, e.g. the authoritative map stored in map database 123.… In some instances, the feature detector 202 will determine (312) that the feature in the captured data is different than the feature represented in the authoritative data. For example, the authoritative data may reflect a lane line at a particular location on a road whereas the captured data might reflect the lane line at a different location on the road.”)
Regarding claim 7, the combination of Pollach and Rusignola discloses the method according to claim 1, wherein the vehicle (3) comprises multiple sensors (2) and information provided or derived from said sensors (2) are fused in order to determine an environment model (see at least Pollach Figure 2A and  ¶19 “The autonomous driving system 100 can include a sensor system 110 having multiple sensors, each of which can measure different portions of the environment surrounding the vehicle and output the measurements as raw measurement data 115.”  And ¶48 “Fused data 420 can include processed data collected from and/or that could be collected from one or more sensors.”)
Regarding claim 8, the combination of Pollach and Rusignola discloses the method according to claim 7, wherein fused information derived from multiple sensors (2) and map data are used to estimate the location and/or orientation of the vehicle (3). (see at least Pollach wherein the fused data is used by the localization process ¶¶ 32 “FIG. 3 illustrates an example sensor fusion system 300 according to various examples. Referring to FIG. 3, the sensor fusion system 300 can include a measurement integration system 310 to receive raw measurement data 301 from multiple sensors mounted in a vehicle. The measurement integration system 310 can generate an environmental model 315 for the vehicle, which can be populated with the raw measurement data 301”and ¶41 “The localization system 342 can correlate data or annotations in the annotated environmental model 332 to landmarks or objects in the map data 331. In some embodiments, the localization system 342 can access the annotated environmental model 332 from the memory system 330 or receive them directly from the measurement integration system 310 and/or the object detection system 320. The correlation between the map data 331 and the annotated environmental model 332 can identify a vehicle location 344 describing a position of the vehicle relative to the map data 331. The localization system 342 can output the vehicle location 344, which, in some embodiments, can be stored by the memory system 330 as another annotation to the annotated environmental model 332.”
Regarding claim 9, the method according to claim 1, wherein comparing processed sensor information with said stored static environment feature comprises associating road model features derived from a map and position information of the vehicle (3) with said processed sensor information (see at least Pollach ¶40 and 66-67 “The analysis system 340 can include a localization unit 342 to receive the environmental model 315 and map data 331, for example, from the memory system 330. …The map data 331 can include features, such as roadways, signs, traffic signals, transit crossings, pedestrian crossings, buildings, trees, structures, terrain gradients, topographical edges, or like”).

Claim 15 is rejected under the same rationale, mutatis mutandis, as claim 1, above.  

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollach and Rusignola in view of Averbuch et al. (US PG Pub. 2019/0362198, hereinafter "Averbuch") 
Regarding claim 10, the combination of Pollach and Rusignola discloses the method according to claim 1, including wherein if an inconsistency is determined, training information is provided to a model training entity (5) implementing a machine-learning algorithm, said training information comprising information regarding the processed sensor information (see at least Pollach, ¶¶53,54 Fused data 420 from multiple sensors that is indicative of the size of the pedestrian, positions of the pedestrian relative to the vehicle, range of speed associated with a pedestrian, and/or other attributes of a pedestrian are provided to the machine learning unit 400. …External data 450 including V2X data and/or other external data are provided to the machine learning unit 400. The input features are used to train the machine learning system 400 to identify a pedestrian. During training, various classifier parameters are generated and continuously updated. A subset of a classifier's parameters can be called a fingerprint of a specific object class if this parameter subset has high relevance for the correct classification of that object class… The machine learning unit is trained on data associated with multiple modalities, and during training, classifier parameters, such as a fingerprint associated with an object, are generated. The classifier parameters are stored, and the classifier parameters can be used to classify multi-modality data associated with a detection event. As discussed below, a fingerprint generated on the basis of multi-sensor multi-level data may be useful for identifying a pedestrian that is viewed from a new angle, a pedestrian that is partially obscured by another object, or another corner case presentation of a pedestrian. For example, a camera image of an occluded pedestrian may not match an image fingerprint of a pedestrian, but a contemporaneously collected multi-sensor multi-level data of the occluded pedestrian may result in a positive recognition” and ¶¶71-73,. This collected data may be continuously provided and/or provided at intervals to a machine learning unit. And the collected data may be provided as input to the machine learning unit which performs classification, to increase a confidence that the pre-classified tracked object is in fact that object.”
However, the combination of Pollach and Rusignola do not explicitly disclose providing further information indicating details of inconsistency.  
Averbuch teaches providing further information including details of the inconsistency (see at least Averbuch ¶ 70 and 72  “The learner module then compares the predicted matching probability and the predicted feature to the ground truth data (e.g., the manually marked feature labels) in the training data set for each sensor data observation used for training. In addition, the learner module computes an accuracy of the predictions for the initial set of model parameters. If the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually marked labels of the ground truth data. In other words, a “trained” machine learning model 115 is a model with model parameters adjusted to make accurate predictions with respect to the training data set and ground truth data.” The examiner notes that Applicant described the details of the inconsistency to include labels.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to been modify the combination of Pollach and Rusignola to provide the details of the inconsistency because, as Averbuch teaches, this further improves the accuracy of the model. 
Regarding claim 11, the combination of Pollach, Rusignola and Averbuch discloses the method according to claim 10, wherein training information is filtered and/or validated in order to provide filtered/validated training samples (see at least Averbuch wherein the ground truth is a verification ¶67” With respect to the training use case, after creating the feature vector as described above for inclusion in a training data set, the machine learning module 405 retrieves ground truth data about a physical divider 107 for the segment of the road (step 803). The ground truth data, for instance, indicates a true presence or a true absence of the physical divider 107 on the segment of the road of interest. This ground truth data can be collected using traditional or equivalent techniques (e.g., manual human annotation of a collected sensor data observation to indicate presence or absence of a physical divider 107 and/or its type or characteristics). For example, a map service provider can operate a fleet of map data collection vehicles that can more sophisticated, accurate, or different types of sensors (e.g., radar, cameras, LiDAR, etc.) than would normally be available in customer vehicles…. In one embodiment, only segments for which ground truth data is collected or otherwise available are selected for training the machine learning model.”)
Regarding claim 12, the combination of Pollach, Rusignola and Averbuch discloses the method according to claim 10, wherein model training entity (5) is provided in a backend entity remote from the vehicle (3) (see at least Averbuch ¶87, “FIGS. 10A and 10B are diagrams of example architectures for detecting physical dividers, according to one embodiment. FIG. 10A illustrates an example architecture 1001 in which the machine learning model 115 is instantiated on a network component (e.g., the physical divider platform 113). In this way, the processing needed by the machine learning model 115 is provided on the server side, where computing resources (e.g., processing power, memory, storage, etc.) is generally greater than at a local component (e.g., the vehicle 103)”).
Regarding claim 13, the combination of Pollach, Rusignola and Averbuch discloses the method according to claim 10,  wherein model training entity (5) modifies said detection algorithm using a machine learning algorithm based on training information, specifically, based on filtered/validated training samples (see at least Averbuch wherein the ground truth is a verification ¶67  In one embodiment, only segments for which ground truth data is collected or otherwise available are selected for training the machine learning model.”).
Regarding claim 14, the combination of Pollach, Rusignola and Averbuch discloses the method according to claim 13, wherein a modified detection algorithm is fed back into the vehicle (3) in order to update detection algorithm performed in the vehicle (3) (see at least Averbuch ¶72-75, “The learner module then compares the predicted matching probability and the predicted feature to the ground truth data (e.g., the manually marked feature labels) in the training data set for each sensor data observation used for training. In addition, the learner module computes an accuracy of the predictions for the initial set of model parameters. If the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually marked labels of the ground truth data…. In step 807, the machine learning module 405 uses the trained machine learning model 115 to a generate a physical divider overlay of the geographic database 111…. In one embodiment, the physical divider overlay indicates a presence or an absence of one or more physical dividers in the road network of the map representation. In one embodiment, the physical divider overlay can also include other data related to a presence or an absence of one or more physical dividers in the road network of the map representation such as a probability of oncoming traffic (OPPO), a presence of vulnerable road users (VRU), or a combination thereof as previously discussed…In other words, in one embodiment, given the training data above, the physical divider platform 113 can run a batch process (e.g., every 24 hours or any other configured time interval) and extract the feature vectors as described above, and pass the feature vectors to the already trained machine learning model 115. The trained machine learning model 115 will physical divider predictions for a road segment being analyzed…. In one embodiment, the data publication module 407 can then publish the physical divider overlay in the geographic database 111 or equivalent for access by end users (e.g., OEMs, vehicles, etc.).”)
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Golov (US PG Pub. 20200250902) discloses determining a mismatch in object detection classification, recognition or identification based on the sensor data and an HD map using machine learning (see at least ¶21). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662